DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 29 April 2022 has been entered.  
Applicant’s amendments to the Drawings have overcome every Drawing Objection.  The Drawing Objections have been withdrawn.  
Applicant’s cancellation of claim 7 has removed the Specification objection for claim 7.  However, the Specification objections for claims 15-16 and 18 still remain.
Applicant’s arguments, see pages 8-9 dated 29 April 2022, as to why the claimed “machine controller” should not be interpreted under 35 USC 112(f) are persuasive.  In addition to the Applicant’s arguments, the examiner relied on fig. 3 of the Drawings as evidence that the Applicant has possession of the claimed “machine controller.”  As a result, the 35 USC 112(f) interpretation section and the associated 35 USC 112(a) rejections are withdrawn.
Applicant’s amendments have overcome the previous 35 USC 112(b) rejection for “mutually” in claims 1 and 12.  However, the arrangement of the workpieces is still unclear in claim 1.  Therefore, the grounds of rejection under 35 USC § 112 still stand.
Applicant’s arguments, see pages 9-11, dated 29 April 2022, with respect to the rejection under 35 USC § 103 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 29 April 2022, the status of the claims is as follows: Claims 1-2, 12-13, 15-16, and 18 have been amended.  Claims 7, 10, and 19 have been cancelled.  Claims 21-22 are new.
Claims 1-6, 8-9, 11-18, and 20-22 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation—“wherein the machine controller is configured to control the workpiece mover and the scanner such that the laser beam is moved relative to the two overlapping workpieces in the feed direction and the deflection back and forth of the laser beam directed transversely or parallel to the feed direction is superposed on the movement” of claim 15—lacks antecedent in the Specification.
The limitation—“wherein the machine controller is configured to control the scanner such that a weld seam is produced between the two overlapping workpieces that abut on one another” of claim 16—lacks antecedent in the Specification.
The limitation—“wherein the machine controller is configured to control the scanner such that a focus of the pulsed laser beam is in a volume of one of the two overlapping workpieces, the volume being below or above a joining area of the one of the two overlapping workpieces” of claim 18—lacks antecedent in the Specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8-9, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first and second workpieces overlapping each other.”  However, it is unclear how two workpieces can be considered to overlap each other.  The term “overlap” is understood to mean to extend over something or to partly cover something.  Figure 1 of the Drawings clearly shows workpiece 2a overlapping workpiece 2b, but does not show workpiece 2b overlapping workpiece 2a.  Instead, workpiece 2b is under workpiece 2a.  For the purpose of this examination, the limitation will be interpreted as “the first workpiece overlapping the workpiece 
Claims 2-6, 8-9, 11, and 21 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9, 11-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Navas et al. (BE-1024182-B1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Li et al. (US-20110200802-A1).
Regarding claim 1, Navas teaches a method (“Figure 3 illustrates steps of an assembly method according to the invention,” middle of page 9) of laser welding (“FIG. 14 illustrates a welding device 180… the device 180 comprises the heating device 131, which is the welding laser” page 13, middle of page) of two overlapping workpieces (workpieces 14 and 16, fig. 14) by a pulsed laser beam (beam 132, fig. 14; Navas does not explicitly disclose in this embodiment that the beam 132 is pulsed), the method comprising: directing the pulsed laser beam through a first workpiece onto a second workpiece (“the welding laser emits a welding beam 132 able to pass through the workpiece 14 and to heat by irradiation the first part 117 of the surface 16,” page 11, bottom of page), the first workpiece overlapping the second workpiece (in fig. 14, workpiece 14 overlaps workpiece 16); and moving the pulsed laser beam in a feed direction (see annotated fig. 14 below) relative to the first and second workpieces to produce a weld seam between the first and second workpieces (“induce a relative movement between the pulsed structuring laser beam and the substrate in the first direction and the second direction,” page 3, middle of page), wherein a deflection back and forth of the pulsed laser beam directed transversely or parallel (construed such that transversely directed is at a 90 degrees angle to the examiner-construed feed direction and parallel directed is at 0 degrees; fig. 14 shows a zigzag pattern, which is construed as being both transverse and parallel, i.e., at 45 degrees) to the feed direction is superposed on the pulsed laser beam moved in the feed direction (annotated fig. 8), wherein one or more pulses of the pulsed laser beam (beam 132, fig. 14) have at least one parameter chosen such that the laser welding of the two overlapping workpieces is based on a laser beam absorption induced by at least one nonlinear effect (“The increase in temperature is even greater than the absorption of the welding beam 132 by the first surface portion 117 of the substrate 12 is large. This is why it is advantageous to perform the pretreatment 50 (Figure 2), so as to make the first part 117 of surface rougher and therefore more able to absorb the welding beam 132,” top of page 12; Navas does not explicitly disclose that the absorption is nonlinear).
Navas does not explicitly disclose a pulsed laser beam, wherein one or more pulses of the pulsed laser beam have at least one parameter chosen such that the laser welding of the two overlapping workpieces is based on a laser beam absorption induced by at least one nonlinear effect.
Navas, figs. 3, 8, and 14

    PNG
    media_image1.png
    590
    538
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    594
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    579
    827
    media_image3.png
    Greyscale

	However, in a different embodiment, Navas teaches a pulsed laser beam (“providing a pulse structuring laser capable of generating a pulsed structuring laser beam capable of etching the non-through surface of the substrate, the pulsed structuring laser beam having a wavelength of between 200 and 11000 nm, a power sufficient to create a structuring of the substrate and having pulses with a duration of less than 1 ps,” page 3, top of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include, a pulsed laser for the welding laser 131 taught in the embodiment shown in fig. 14, in view of the teachings of Navas, because thanks to pulses of short durations, the effect of the beam is particularly localized, which allows grooves of particularly small width where the effect of the beam on the substrate is athermic or mostly athermic, which is advantageous for particularly thin substrates, where the substrates heats minimally without an appreciable deformation (Navas, page 4, top to middle of page).
Navas does not explicitly disclose wherein one or more pulses of the pulsed laser beam have at least one parameter chosen such that the laser welding of the two overlapping workpieces is based on a laser beam absorption induced by at least one nonlinear effect.
However, in the same field of endeavor of laser welding of polymeric materials, Li teaches wherein one or more pulses of the pulsed laser beam (“pulsed femtosecond, picosecond or nanosecond laser,” para 0024) have at least one parameter chosen (“The invention takes advantage of short femtosecond, picosecond, or nanosecond duration laser pulses which have high energy densities and interact nonlinearly with the polymeric material creating dark marks or carbonization,” para 0035; construed such that the high energy density of the laser pulses is the “parameter chosen”) such that the laser welding of the two overlapping workpieces (“this dark mark provides contrast which may be used to absorb laser energy, creating localized heat which results in a laser weld at the location of the mark,” para 0035) is based on a laser beam absorption induced by at least one nonlinear effect (“the focus place is locally carbonized by using the pulsed laser beam through the nonlinear absorption. The focus place is close to the joint place of the two parts to be welded. Then, the carbonized material acts as an absorber for the continuous wave (CW) laser beam resulting in local heating through linear absorption. This heat is then passed into the joint place by thermal conduction to produce a reliable joint between the two parts. Both above methods are suitable for welding two or more layers,” para 0028).

LI, fig. 5

    PNG
    media_image4.png
    376
    444
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include using a pulsed laser that obtained nonlinear absorption between the two workpieces, in view of the teachings of Li, because by carbonizing spot 140 of the workpiece, nonlinear effects, such as two or mutli-photon absorption takes place upon reaching the breakdown threshold of the materials, for the advantage of achieving absorption that occurs only at the place of the carbonized material but that still achieves sufficient heat to result in a reliable joint or weld (Li, para 0058, referring to fig. 5; similarly, Navas teaches a process of absorbing localized heat between the workpieces, as taught at the bottom of page 11, enhanced by “increasing the roughness of the surface 16 of the substrate” in a pretreatment 50 step, as described in the middle of page 11; although Navas does not explicitly disclose “nonlinear absorption,” Navas teaches a method for carbonizing the top surface of the bottom workpiece, i.e., surface 117 of workpiece 16, that would facilitate nonlinear absorption). 
Regarding claim 2, Navas teaches wherein at least one of the first workpiece (workpiece 14, fig. 14) or the second workpiece (not explicitly disclosed) is formed from at least one of glass, polymer, crystal, or glass ceramic (“part 14 preferably comprises a polymer and/or Glass,” page 11, bottom of page).
	Regarding claim 3, Navas teaches wherein the at least one of the first workpiece or the second workpiece (workpiece 16, fig. 14) is formed partially with an opaque material (“The substrate 11 preferably comprises a metal on the irradiated upper surface 16 or comprises a metal portion on the irradiated upper surface 16. For example, this metal may comprise an element or compound selected from the following: aluminum, copper, titanium, magnesium steel, mild steel, high yield strength steel, ultra high strength steel, ultra high strength steel of elasticity, stainless steel and alloy; a metallic surface is construed as being opaque; Navas also teaches “increasing the roughness of the upper surface of the substrate” through using a pretreatment texturization technique, middle of page 5).
Regarding claim 4, Navas teaches the invention as described as well as wherein at least one of the first workpiece (workpiece 14, fig. 14) has a transparency (“wherein the part (14) is at least partially transparent to the welding beam (132),” claim 27; “The part 14 preferably comprises a polymer and / or glass.,” bottom of page 11).  Navas does not explicitly disclose wherein at least one of the first workpiece or the second workpiece has a transparency of at least 90% at a laser wavelength of the pulsed laser beam.
However, in the same field of endeavor of laser welding of polymeric materials, Li teaches wherein at least one of the first workpiece or the second workpiece has a transparency of at least 90% at a laser wavelength of the pulsed laser beam (“the transparency window may be above approximately 60% transmission, above 70% transmission, above 80% transmission or above approximately 90% transmission. In embodiments, lasers generating beams within this range of wavelengths can be used to mark transparent materials,” para 0061).
Li, fig. 9

    PNG
    media_image5.png
    289
    490
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include, a polymeric workpiece with at least 90% transparency, in view of the teachings of Li, to be used as the workpiece 14, as taught by Navas, in order to use a material that was transparent to the wavelength of the energy produced by the laser, for the advantage of using a polystyrene workpiece that is known to provide a 90% transmission for a 1043 nm wavelength, where the material may have layers of material on top of or below the polymer to be marked (Li, paras 0061-0062 and referring to fig. 9, which shows at least a 90% transparency for a 1043 nm laser; similarly, Navas teaches a “wavelength of between 200 and 11000 nm” in claim 1, which is in the range taught by Li; by design, Navas teaches a transparent part 14 such that the bottom surface of the workpiece 114, portion 116, melts and joins with the top portion 117 of the workpiece 16, which has “a melting point lower than the melting point of the first structured surface portion 117…without melting the first structured surface portion 117 of the substrate,” bottom of page 11; thus, the examiner is construing this teaching by Li such that it would be obvious to modify Navas to use a 90% pass-through parameter for the workpiece 14, where the bottom 10% of the workpiece 14 welds with workpiece 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include using a pulsed laser that obtained nonlinear absorption between the two workpieces, in view of the teachings of Li, because by carbonizing spot 140 of the workpiece, nonlinear effects, such as two or mutli-photon absorption takes place upon reaching the breakdown threshold of the materials, for the advantage of achieving absorption that occurs only at the place of the carbonized material but that still achieves sufficient heat to result in a reliable joint or weld (Li, para 0058, referring to fig. 5; similarly, Navas teaches a process of absorbing localized heat between the workpieces, as taught at the bottom of page 11, enhanced by “increasing the roughness of the surface 16 of the substrate” in a pretreatment 50 step, as described in the middle of page 11; although Navas does not explicitly disclose “nonlinear absorption,” Navas teaches a method for carbonizing the top surface of the bottom workpiece, i.e., surface 117 of workpiece 16, that would facilitate nonlinear absorption). 
	Regarding claim 8, Navas teaches wherein the laser beam is deflected back and forth periodically with an identical amplitude transversely to the feed direction to produce the weld seam (zigzag pattern in fig. 8 is symmetric; construed such that the amplitudes transverse to the feed direction are equal as shown below).
Navas, fig. 8

    PNG
    media_image6.png
    337
    773
    media_image6.png
    Greyscale

	Regarding claim 9, Navas teaches wherein the weld seam is in a form of a zigzag line (fig. 8) or a sine curve (“The pattern 17 may comprise straight lines, curves…,” middle of page 12.
	Regarding claim 11, Navas teaches the invention as described above but does not explicitly disclose wherein the pulsed laser beam comprises an Ultrashort-pulsed (USP) laser beam in a form of USP laser pulses.
However, in a different embodiment, Navas teaches wherein the pulsed laser beam (beam 132, fig. 14) comprises an Ultrashort-pulsed (USP) laser beam in a form of USP laser pulses (“duration of less than 1 ps,” page 3, top of page; Applicant discloses a duration of 500 ps or less in the Specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include, an ultrashort pulsed laser for the welding laser 131 taught in the embodiment shown in fig. 14, in view of the teachings of Navas, because thanks to pulses of short durations, the effect of the beam is particularly localized, which allows grooves of particularly small width where the effect of the beam on the substrate is athermic or mostly athermic, which is advantageous for particularly thin substrates, where the substrates heats minimally without an appreciable deformation (Navas, page 4, top to middle of page).
	Regarding claim 12, Navas teaches a laser processing machine (fig. 14) for laser welding (“FIG. 14 illustrates a welding device 180… the device 180 comprises the heating device 131, which is the welding laser” page 13, middle of page) of two overlapping workpieces (workpieces 14 and 16, fig. 14), the laser processing machine (welding device 180, fig. 14) comprising: a laser (heating device 131, fig. 14) configured to generate a pulsed laser beam (beam 132, fig. 14; not explicitly disclosed that beam 132 is pulsed); a scanner (scanner head 135, fig. 14) configured to deflect the pulsed laser beam transversely or parallel to a feed direction (zigzag pattern shown in figs. 8 and 14; construed such that the pattern proceeds in transverse and parallel directions; see annotated figs 8 and 14 above for the examiner-construed feed direction); and a machine controller (computer 138, fig. 14) configured to control the scanner (“a computer 138, which may be a tablet, controls the welding laser, the optical path 134, the scanner head 135, the vision system 136, the measurement system 137 and the device 139 of FIG. displacement,” bottom of page 13) such that a deflection back and forth of the pulsed laser beam (“a scanner head 135 which preferably includes tilting mirrors and an ocular lens and is capable of directing the beam 132 to the first surface portion 117 through the workpiece 14,” middle of page 13) directed transversely or parallel to the feed direction (construed such that transversely directed is at a 90 degrees angle to the examiner-construed feed direction and parallel directed is at 0 degrees; fig. 14 shows a zigzag pattern, which is construed as being both transverse and parallel, i.e., at 45 degrees)  is superposed on a movement of the laser beam relative to the two overlapping workpieces in the feed direction (“induce a relative movement between the pulsed structuring laser beam and the substrate in the first direction and the second direction,” page 3, middle of page), wherein one or more pulses of the pulsed laser beam (beam 132, fig. 14; “pulse structuring laser,” page 3, top of page) have parameters chosen such that the laser welding of the two overlapping workpieces is based on a laser beam absorption induced by at least one nonlinear effect (workpieces 14 and 16, fig. 14; “The increase in temperature is even greater than the absorption of the welding beam 132 by the first surface portion 117 of the substrate 12 is large. This is why it is advantageous to perform the pretreatment 50 (Figure 2), so as to make the first part 117 of surface rougher and therefore more able to absorb the welding beam 132,” top of page 12; Navas does not explicitly disclose that the absorption is nonlinear).  
Navas does not explicitly disclose a pulsed laser beam, wherein one or more pulses of the pulsed laser beam have parameters chosen such that the laser welding of the two overlapping workpieces is based on a laser beam absorption induced by at least one nonlinear effect.
However, in a different embodiment, Navas teaches a pulsed laser beam (“providing a pulse structuring laser capable of generating a pulsed structuring laser beam capable of etching the non-through surface of the substrate, the pulsed structuring laser beam having a wavelength of between 200 and 11000 nm, a power sufficient to create a structuring of the substrate and having pulses with a duration of less than 1 ps,” page 3, top of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include, a pulsed laser for the welding laser 131 taught in the embodiment shown in fig. 14, in view of the teachings of Navas, because thanks to pulses of short durations, the effect of the beam is particularly localized, which allows grooves of particularly small width where the effect of the beam on the substrate is athermic or mostly athermic, which is advantageous for particularly thin substrates, where the substrates heats minimally without an appreciable deformation (Navas, page 4, top to middle of page).
Navas does not explicitly disclose wherein one or more pulses of the pulsed laser beam have parameters chosen such that the laser welding of the two overlapping workpieces is based on a laser beam absorption induced by at least one nonlinear effect.
However, in the same field of endeavor of laser welding of polymeric materials, Li teaches wherein one or more pulses of the pulsed laser beam (“pulsed femtosecond, picosecond or nanosecond laser,” para 0024) have at least one parameter chosen (“The invention takes advantage of short femtosecond, picosecond, or nanosecond duration laser pulses which have high energy densities and interact nonlinearly with the polymeric material creating dark marks or carbonization,” para 0035; construed such that the high energy density of the laser pulses is the “parameter chosen”) such that the laser welding of the two overlapping workpieces (“this dark mark provides contrast which may be used to absorb laser energy, creating localized heat which results in a laser weld at the location of the mark,” para 0035) is based on a laser beam absorption induced by at least one nonlinear effect (“the focus place is locally carbonized by using the pulsed laser beam through the nonlinear absorption. The focus place is close to the joint place of the two parts to be welded. Then, the carbonized material acts as an absorber for the continuous wave (CW) laser beam resulting in local heating through linear absorption. This heat is then passed into the joint place by thermal conduction to produce a reliable joint between the two parts. Both above methods are suitable for welding two or more layers,” para 0028).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include using a pulsed laser that obtained nonlinear absorption between the two workpieces, in view of the teachings of Li, because by carbonizing spot 140 of the workpiece, nonlinear effects, such as two or mutli-photon absorption takes place upon reaching the breakdown threshold of the materials, for the advantage of achieving absorption that occurs only at the place of the carbonized material but that still achieves a sufficient heat to result in a reliable joint or weld (Li, para 0058, referring to fig. 5; similarly, Navas teaches a process of absorbing localized heat between the workpieces, as taught at the bottom of page 11, enhanced by “increasing the roughness of the surface 16 of the substrate” in a pretreatment 50 step, as described in the middle of page 11; although Navas does not explicitly disclose “nonlinear absorption,” Navas teaches a method for carbonizing the top surface of the bottom workpiece, i.e., surface 117 of workpiece 16, that would facilitate nonlinear absorption). 
Regarding claim 13, Navas teaches the invention as described above as well as wherein at least one of the first workpiece (workpiece 14, fig. 14) has a transparency (“wherein the part (14) is at least partially transparent to the welding beam (132),” claim 27; “The part 14 preferably comprises a polymer and / or glass.,” bottom of page 11).  Navas does not explicitly disclose wherein at least one of the two overlapping workpieces has a transparency of at least 90% at a laser wavelength of the pulsed laser beam.
However, in the same field of endeavor of laser welding of polymeric materials, Li teaches wherein at least one of the two overlapping workpieces has a transparency of at least 90% at a laser wavelength of the pulsed laser beam (“the transparency window may be above approximately 60% transmission, above 70% transmission, above 80% transmission or above approximately 90% transmission. In embodiments, lasers generating beams within this range of wavelengths can be used to mark transparent materials,” para 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include, a polymeric workpiece with at least 90% transparency, in view of the teachings of Li, to be used as the workpiece 14, as taught by Navas, in order to use a material that was transparent to the wavelength of the energy produced by the laser, for the advantage of using a polystyrene workpiece that is known to provide a 90% transmission for a 1043 nm wavelength, where the material may have layers of material on top of or below the polymer to be marked (Li, paras 0061-0062 and referring to fig. 9, which shows at least a 90% transparency for a 1043 nm laser; similarly, Navas teaches a “wavelength of between 200 and 11000 nm” in claim 1, which is in the range taught by Li; by design, Navas teaches a transparent part 14 such that the bottom surface of the workpiece 114, portion 116, melts and joins with the top portion 117 of the workpiece 16, which has “a melting point lower than the melting point of the first structured surface portion 117…without melting the first structured surface portion 117 of the substrate,” bottom of page 11; thus, the examiner is construing this teaching by Li such that it would be obvious to modify Navas to use a 90% pass-through parameter for the workpiece 14, where the bottom 10% of the workpiece 14 welds with workpiece 16).
Regarding claim 14, Navas teaches the invention as described above but does not explicitly disclose wherein the laser comprises an Ultrashort-pulsed (USP) laser beam in a form of USP laser pulses.
However, in a different embodiment, Navas teaches the laser (heat source 130, fig. 15) comprises an Ultrashort-pulsed (USP) laser beam in a form of USP laser pulses (“duration of less than 1 ps,” page 3, top of page; Applicant discloses a duration of 500 ps or less in the Specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include, an ultrashort pulsed laser for the welding laser 131 taught in the embodiment shown in fig. 14, in view of the teachings of Navas, because thanks to pulses of short durations, the effect of the beam is particularly localized, which allows grooves of particularly small width where the effect of the beam on the substrate is athermic or mostly athermic, which is advantageous for particularly thin substrates, where the substrates heats minimally without an appreciable deformation (Navas, page 4, top to middle of page).
Regarding claim 15, Navas teaches further comprising: a workpiece mover (displacement device 139, fig. 15) configured to move the two overlapping workpieces (workpieces 14 and 16, fig. 14) in the feed direction (see annotated fig. 14 above; “The device 180 also comprises a displacement device 139 for moving the assembly formed by the second surface portion 116 placed in contact with the first surface portion 117. and the pressurizing device 140 which is described in more detail with reference to FIG.,” middle of page 13; “The displacement device 39 preferably makes it possible to translate the substrate in a first direction 101, a second direction 102, a third direction 103 and to rotate the substrate around at least two axes of rotation.,” middle of page 12), wherein the machine controller is configured to control the workpiece mover and the scanner (“computer 138, which may be a tablet, controls the welding laser, the optical path 134, the scanner head 135, the vision system 136, the measurement system 137 and the device 139 of FIG. displacement,” bottom of page 13) such that the laser beam is moved relative to the two overlapping workpieces (workpieces 14 and 16, fig. 14) in the feed direction and the deflection back and forth of the laser beam directed transversely or parallel to the feed direction is superposed on the movement (“displacement device capable of generating a relative movement between the pulsed structuring laser beam and the substrate in the first direction and in the second direction,” middle of page 3; see figs. 8 and 14 for the zigzag beam path pattern, which is construed as being in both transverse and parallel directions).
Regarding claim 16, Navas teaches wherein the machine controller is configured to control the scanner (“computer 138, which may be a tablet, controls the welding laser, the optical path 134, the scanner head 135, the vision system 136, the measurement system 137 and the device 139 of FIG. displacement,” bottom of page 13) such that a weld seam is produced between the two overlapping workpieces (“Figure 14 illustrates a welding device for performing the welding of the structured substrate and the part,” middle of page 9) that abut on one another (“abut” is interpreted as touching; as shown in fig. 14, workpieces 14 and 16 touch each other in the sense that workpiece 14 lies on top of workpiece 16).
Regarding claim 17, Navas teaches wherein the weld seam is in a form of a zigzag line (fig. 8) or a sine curve (“The pattern 17 may comprise straight lines, curves…,” middle of page 12).
Regarding claim 18, Navas teaches the invention as described above as well as wherein the machine controller (computer 138, fig. 14) is configured to control the scanner (scanner head 135, fig. 14; “a computer 138, which may be a tablet, controls the …scanner head 135,” middle of page 13) such that a focus of the pulsed laser beam is in a volume of one of the two overlapping workpieces, the volume being below or above a joining area of the one of the two overlapping workpieces (Navas does not explicitly disclose a focus for the beam; “The optical path 134 sends the beam 132 to a scanner head 135 which preferably includes tilting mirrors and an ocular lens and is capable of directing the beam 132 to the first surface portion 117 through the workpiece 14,” examiner is construing this teaching such that the beam is directed to the surface 117 of the second workpiece 16, i.e. the area below the joining area between the workpieces).  Navas does not explicitly disclose wherein the machine controller is configured to control the scanner such that a focus of the pulsed laser beam is in a volume of one of the two overlapping workpieces, the volume being below or above a joining area of the one of the two overlapping workpieces.
However, in the same field of endeavor of laser welding of polymeric materials, Li teaches wherein the machine controller (controller 115, fig. 1) is configured to control the scanner (optical system 120, fig. 1; “The pulse laser beam was focused and scanned underneath the top surface (contact surface with the disc, 130) of the plate (131) by a galvano-scanning system with an 80 mm focal length lens,” para 0067) such that a focus of the pulsed laser beam is in a volume of one of the two overlapping workpieces (“a first laser beam 111 is focused at or near to a spot 140,” para 0058; “By focusing or crossing these short duration laser pulses at a position where a desired weld is to be made, a dark mark may be made. In a subsequent exposure to a laser beam, by the same or a different laser, this dark mark provides contrast which may be used to absorb laser energy, creating localized heat which results in a laser weld at the location of the mark,” para 0035; similar to Navas, this teaching by Li is construed such that the focus should be on the top surface of the bottom workpiece, where carbonization or “roughness” has accumulated), the volume being below or above a joining area of the one of the two overlapping workpieces (construed as being in the bottom workpiece or the volume below the joining area, as shown in fig. 2).
Li, figs. 1 and 2

    PNG
    media_image7.png
    421
    462
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    388
    479
    media_image8.png
    Greyscale

	Regarding claim 21, Navas teaches wherein the laser beam absorption (pretreatment 50, fig. 1) results in a modification (“to form a texture and patterned substrate 12b that can be used in a subsequent assembly 130,” page 11, middle of page), with a result that a permanent modification of the material occurs (“the pretreatment may for example include etching a plurality of parallel lines,” page 11, middle of page; construed such that the etching permanently modifies the material).  Navas does not explicitly disclose a modification threshold of a material of at least one of the first and second workpieces being exceeded.
	However, in the same field of endeavor of laser welding of polymeric materials, Li teaches a modification threshold of a material of at least one of the first and second workpieces being exceeded (“the laser intensity only in the focus volume can exceed the threshold of the nonlinear absorption (through nonlinear effects, such as a two- or multi-photon absorption) or the breakdown threshold of the materials,” para 0058).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include using a pulsed laser that obtained nonlinear absorption by exceeding the breakdown threshold of materials, in view of the teachings of Li, because by carbonizing spot 140 of the workpiece, nonlinear effects, such as two or mutli-photon absorption takes place upon reaching the breakdown threshold of the materials, for the advantage of achieving absorption that occurs only at the place of the carbonized material but that still achieves a sufficient heat to result in a reliable joint or weld (Li, para 0058, referring to fig. 5; similarly, Navas teaches a process of absorbing localized heat between the workpieces, as taught at the bottom of page 11, enhanced by “increasing the roughness of the surface 16 of the substrate” in a pretreatment 50 step, as described in the middle of page 11; although Navas does not explicitly disclose “nonlinear absorption,” Navas teaches a method for carbonizing the top surface of the bottom workpiece, i.e., surface 117 of workpiece 16, that would facilitate nonlinear absorption). 
Regarding claim 22, Navas teaches wherein the laser beam absorption (pretreatment 50, fig. 1) results in a modification (“to form a texture and patterned substrate 12b that can be used in a subsequent assembly 130,” page 11, middle of page), with a result that a permanent modification of the material occurs (“the pretreatment may for example include etching a plurality of parallel lines,” page 11, middle of page; construed such that the etching permanently modifies the material).  Navas does not explicitly disclose a modification threshold of a material of at least one of the first and second workpieces being exceeded.
	However, in the same field of endeavor of laser welding of polymeric materials, Li teaches a modification threshold of a material of at least one of the first and second workpieces being exceeded (“the laser intensity only in the focus volume can exceed the threshold of the nonlinear absorption (through nonlinear effects, such as a two- or multi-photon absorption) or the breakdown threshold of the materials,” para 0058).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include using a pulsed laser that obtained nonlinear absorption by exceeding the breakdown threshold of materials, in view of the teachings of Li, because by carbonizing spot 140 of the workpiece, nonlinear effects, such as two or mutli-photon absorption takes place upon reaching the breakdown threshold of the materials, for the advantage of achieving absorption that occurs only at the place of the carbonized material but that still achieves a sufficient heat to result in a reliable joint or weld (Li, para 0058, referring to fig. 5; similarly, Navas teaches a process of absorbing localized heat between the workpieces, as taught at the bottom of page 11, enhanced by “increasing the roughness of the surface 16 of the substrate” in a pretreatment 50 step, as described in the middle of page 11; although Navas does not explicitly disclose “nonlinear absorption,” Navas teaches a method for carbonizing the top surface of the bottom workpiece, i.e., surface 117 of workpiece 16, that would facilitate nonlinear absorption). 
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Navas et al. (BE-1024182-B1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Li et al. (US-20110200802-A1) as applied to claims 1 and 12 above, and further in view of Taufenbach et al. (DE-19847867-A1, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 5, Navas teaches wherein the first and second workpieces (workpieces 14 and 16, fig. 14) are moved exclusively in the feed direction (not explicitly disclosed; Navas teaches that the displacement device moves in three directions and rotates about two axes of rotation, top of page 12) and at the same time the laser beam is deflected back and forth exclusively transversely or parallel to the feed direction (“structuring a substrate having a surface extending in a first direction and a second non-parallel direction,” bottom of page 8; see annotated fig. 14 above for examiner-construed “feed direction”).  Navas does not explicitly disclose wherein the first and second workpieces are moved exclusively in the feed direction.
However in the same field of endeavor of laser weld seams, Taufenbach teaches wherein the first and second workpieces (two parts 10a and 10b of workpiece 10, fig. 1) are moved exclusively in the feed direction (“feed speed ν in the x-direction oriented axis of rotation 36 to allow rolling of the roll in the joint 12 a of the workpiece 10 below the welding nozzle 8,” middle of page 4; construed such that the workpieces move only along the x-axis, as shown in fig. 1).
Taufenbach, fig. 1

    PNG
    media_image9.png
    712
    457
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include moving the workpieces exclusively in a feed direction, in view of the teachings of Taufenbach, by modifying the displacement device 139, as taught by Navas, such that the displacement moves the workpieces only in one direction (as opposed to three directions), as taught by Taufenbach, in order to ensure that feeding occurs at small deflections oriented transversely to the feed direction, for the advantage of ensuring that even with small variations between the workpiece, the joint is stabilized by a roller oriented transversely to the feed direction that ensures a high tracking accuracy at high process speeds (Taufenbach, top of page 2 and top to middle of page 3).
Regarding claim 20, Navas teaches the invention as describe above but does not explicitly disclose wherein the scanner is formed by at least one of an electro-optical deflector, an acousto-optical deflector, a piezo- adjustable deflector, or a deflector based on microelectromechanical system (MEMS) (although Navas teaches a scanner head 135, Navas does not explicitly disclose what type of scanner is used).
However, in the same field of endeavor of laser weld seams, Taufenbach teaches wherein the scanner (construed as housing 6, fig. 1) is formed by at least one of an electro-optical deflector, an acousto-optical deflector, a piezo- adjustable deflector (“The rotary bearing 16 is assigned an actuator 20 fixed to the support plate 18 , through which the housing 6 and with it the deflecting mirrors 2 and 4 can be pivoted about the pivot angle α about the axis 7 of the laser beam LS incident on the first deflecting mirror 2 . The actuator 20 is preferably a linear actuator, in particular a piezo actuator or piezo drive, the axially displaceable head piece of which is operatively connected to a pin 22 arranged on the circumference of the torsion pivot bearing 16 . Suitable linear piezo drives are, for example, so-called piezo stack actuators. In principle, however, it is also possible to use a piezoelectric bending transducer as the piezo drive,” top of page 4; construed such that the transverse movement generated by the deflecting mirrors 2 and 4 are piezo-adjustable), or a deflector based on microelectromechanical system (MEMS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include a scanning system that was actuated by a piezo drive, in view of the teachings of Taufenbach, by modifying the scanner 135, as taught by Navas, such that scanner head used a piezo drive motor, as taught by Taufenbach, in order to use a pizeo drive, where positioning occurs with little wear and tear to the scanner and such that high precision can be obtained under short time constraints, i.e., fast processing speeds (Taufenbach, top of page 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Navas et al. (BE-1024182-B1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Li et al. (US-20110200802-A1) as applied to claim 1 above, and further in view of Rippi et al. (US-7906744-B2).
Navas teaches the invention as described above but does not explicitly disclose wherein the first and second workpieces are moved with a constant feed velocity in the feed direction.
However, in the same field of endeavor of laser weld seams, Rippi teaches wherein the first and second workpieces (“A method for machining workpieces” abstract) are moved with a constant feed velocity in the feed direction (“The velocity of displacement Vr is preferably constant during welding. The compensating velocity Vw is preferably constant as well. A constant welding velocity Vs is obtained due to the superimposition,” column 7, lines 20-24; here, Rippi is referring to the parallel embodiment shown in the first pattern fig. 7, which is construed as being parallel, as required by claim 1; see also fig. 5, which shows the parallel vectors along an axis, such that Vs=Vr-Vw; the feed velocity Vs is construed as the claimed “feed velocity”; see also fig. 2 for how Vr relates to Vw).
Rippi, figs. 5 and 6

    PNG
    media_image10.png
    613
    478
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Navas to include a constant feed velocity, in view of the teachings of Rippi, by using a parallel pattern, as taught by Rippi, in lieu of the zig-zag pattern, as taught by Navas, for the advantage of increasing the displacement speed Vr without increasing over the maximum permissible welding machining velocity on the workpiece Vs being exceeded, which has special advantages in the case of laser welding, especially for stich seams, where it is desirable to place as many weld seams as possible in the shortest possible time (Rippi, column 1, lines 37-57 and column 2, lines 4-12).
	Response to Argument
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive. 
On page 10, the Applicant states the following:
“That is, Li provides that using the pulsed laser beam through the nonlinear absorption is for locally carbonizing the focus place, and the joint between two parts is based on local heating through linear absorption resulted from the carbonized material absorbing the CW laser beam, which fails to disclose or suggest ‘wherein the weld seam between the first and second workpieces is produced by choosing at least one parameter of one or more pulses of the pulsed laser beam to cause the laser welding of the first and second workpieces based on a laser beam absorption induced by at least one nonlinear effect’ recited in amended claim 1.”

The examiner agrees with the Applicant’s interpretation of Li but disagrees that Li teaches the amended portion of the claim.
	The amended portion of the claim is described as the following on page 4 of the Specification:
“In this case, the welding process is based in particular on a laser beam absorption 
which is induced by nonlinear effects and which results in the modification threshold of the respective material being exceeded, with the result that a permanent modification of the material occurs. In this case, the parameters of all or a portion of the laser pulses are chosen such that nonlinear absorption processes occur and the modification threshold is exceeded as a result thereof. In particular, the welding process is initiated by one or more pulses whose parameters are chosen such that processes occur which are induced by nonlinear absorption and which result in permanent material modifications.”

Li () teaches the following in paragraph 0035:

“In embodiments of the present invention, methods for welding together transparent polymeric material such as polystyrene, polycarbonate, polyethylene terephthalic ester, poly(phenylene oxide), cyclic olefin copolymer, or other polymers, or copolymers or blends of two or more polymers, or like material, without the need for laser energy absorbing additives such as pigments, colorants, dyes, foaming agents or additives, blowing agents or layers of contrasting material are provided by first making a dark mark in or on the transparent polymeric material and then exposing the marked material to a laser beam that creates localized heating and localized welding are provided. The invention takes advantage of short femtosecond, picosecond, or nanosecond duration laser pulses which have high energy densities and interact nonlinearly with the polymeric material creating dark marks or carbonization. By focusing or crossing these short duration laser pulses at a position where a desired weld is to be made, a dark mark may be made. In a subsequent exposure to a laser beam, by the same or a different laser, this dark mark provides contrast which may be used to absorb laser energy, creating localized heat which results in a laser weld at the location of the mark.”

In short, Li teaches a method of using high-energy-density pulses to form dark marks or carbonization at the desired location of a weld.  Li’s more specific method of creating dark marks prior to a weld can be construed as the Applicant’s disclosed method of initiating a weld by making permanent modifications to a material.  As a result, the examiner has determined that Li teaches the amended portion of the claims.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai et al. (US-9138913-B2, cited in IDS dated 31 May 2022 as CN101965242A) teach nonlinear absorption for laser welding transparent materials.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/2/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761